Citation Nr: 1622624	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  15-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the appellant is entitled to 20 percent of the Veteran's past due benefits plus an Equal Access to Justice Act (EAJA) fee.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to March 1948.  The appellant represented the Veteran before the United States Court of Appeals for Veterans Claims (Court) and the Board of Veterans' Appeals (Board) regarding a successful claim of entitlement to a total disability rating based on individual unemployability (TDIU).

This matter comes before the Board on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which offset a previously awarded EAJA fee from the 20 percent of the Veteran's past due benefits awarded to the appellant for attorney fees.

It should be noted that the issue of entitlement to an effective date prior to April 19, 2006 for a grant of a total disability rating based on individual unemployability (TDIU), to include entitlement on an extra-schedular basis, was certified to the Board with this attorney fee dispute.  However, that issue will be addressed in a separate decision as the Veteran is the appellant.


FINDINGS OF FACT

The work performed by the appellant before the Court and the Board constituted the same work, as it related to the pursuit of a single TDIU claim at various stages of the adjudication process.


CONCLUSION OF LAW

The appellant is not entitled to 20 percent of the Veteran's past due benefits plus an EAJA fee.  28 U.S.C.A. § 2412, 38 U.S.C. § 5904 (West 2014); Pub. L. No. 102-572, 106 Stat. 4506 (1992); Carpenter v. Principi, 15 Vet. App. 64 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

"Congress passed the EAJA in response to its concern that persons 'may be deterred from seeking review of, or defending against, unreasonable governmental action because of the expense involved in securing vindication of their rights.'"  Sullivan v. Hudson, 490 U.S. 877, 883 (1989).  "'The objective of EAJA is to eliminate financial deterrents to individuals attempting to defend themselves against unjustified government action.  Veterans are among the types of individuals the statute was intended to help.'"  Abbs v. Principi, 237 F.3d 1342, 1347 (Fed. Cir. 2001).  The purpose of EAJA is not to provide enhanced attorney fee awards.  See Phillips v. General Services Admin., 924 F.2d 1577, 1583 (Fed. Cir. 1991).  Protecting the interests of the veteran is paramount given the "uniquely pro-claimant adjudicatory system" for processing Veteran's benefits.  See, e.g., Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999); cf. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) ( "[The U.S. Court of Appeals for the Federal Circuit] and the Supreme Court both have long recognized the character of veterans' benefits statutes is strongly and uniquely pro-claimant.").  Particular vigilance must be employed in construing fee agreements to protect the veteran from the drafting of a fee agreement which might unintentionally, or intentionally, deprive a veteran of his rights under the law.  Carpenter v. Principi, 15 Vet. App. 64, 75 (2001).

Section 506(c) of the Federal Courts Administration Act of 1992 requires an attorney who "receives fees for the same work under both section 5904 of title 38, United States Code, and section 2412(d) of title 28, United States Code," to refund to the claimant the amount of the smaller fee.  Cf. Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (recognizing that an attorney who receives fees under the EAJA and the Social Security Act, 42 U.S.C. § 406(b), must refund the smaller fee to the client).  

In the instant case, there is no dispute that the appellant is eligible to receive fees under 28 U.S.C.A. § 2412 and 38 U.S.C.A. § 5904.  However, the appellant asserts that he is entitled to receive the full 20 percent of the Veteran's past due benefits, calculated at $17,339.40, plus the EAJA fee previously awarded by the Court, calculated at $5,787.00.  He contends he entered into two separate fee agreements with the Veteran regarding his TDIU claim.  He has described the first agreement as a "Pro Bono contract under which representation was limited to work before the Court."  The second agreement called for a contingency fee of 20 percent to be paid directly by VA to him from any retroactive award as a result of representation before the Board.

In Carpenter v. Principi, the Court explicitly held the representation of a claimant in pursuit of a claim at all stages of the adjudication process is the "same work," regardless of the tribunal before which it is performed.  15 Vet. App. at 76.  As previously noted, the Court warned particular vigilance must be employed in construing fee agreements to protect veterans from the drafting of fee agreements which might unintentionally, or intentionally, deprive them of their rights under the law.  Id. at 75.  While the decision in Carpenter focused on the interpretation of a single fee agreement, the policy behind the decision is clear.  Attorneys should not be permitted to structure fee agreements to enhance their own fees at the detriment of veterans.  See generally, Carpenter, supra.

Here, the separate fee agreements circumvent the very purpose of the EAJA.  See id. at 74.  The remedy the appellant seeks would deprive the Veteran of $5,787.00 in benefits, which have already been paid.  The appellant's representation of the Veteran clearly constituted the pursuit of a single TDIU claim at various stages of the adjudication process, even though it took place before different tribunals.  Thus, the representation constitutes the same work under the holding in Carpenter, and the appellant is not entitled to his contingency fee plus an EAJA fees for this work.

While it is unclear whether VA had the authority to offset the EAJA fee from the amount of past due benefits due under the contingency fee, it would require prejudicial error to warrant payment of the amount of the EAJA fee to the appellant at this point.  See Mason v. Nicholson, 20 Vet. App. 279, 293 (2006) ("In absence of any demonstrated prejudice, we will not require the Secretary to make any further payment under section 5904(d), when to do so would contravene our established policy against an attorney's receipt of two fees for the same work."); see also VAOPGCPREC 12-97 (Jul. 1, 1997).  Here, there is no such error.  The appellant would otherwise be obligated to refund the amount of the EAJA fee to the Veteran.  The appellant has not met his burden to show how he has been prejudice by the withholding of the EAJA fee from the payment of the past due benefits under the contingency fee.  See Shinseki v. Sanders, 556 U.S. 396, 407-10 (2009) (under the harmless error rule, the appellant has the burden of showing that he suffered prejudice as a result of VA error).  Thus, VA will not create a debt to be recouped from the Veteran's benefits simply to make a payment to the appellant, which he is legally obligated to return to the Veteran.

In so much as this issue constitutes a contested claim, the Board finds a determination on this matter does not result in prejudice to either party.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  Although it is unclear whether the Veteran has been put on notice of the content of the appellant's pleadings regarding this issue, the Veteran is prevailing party.  Adherence to the contested claims procedures will also provide no additional benefit to the appellant, as he is clearly aware of the issues in dispute.  Therefore, the Board will not delay adjudication of this matter for a remand that will have no effect on the final determination.  

Furthermore, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist the claimant do not apply to cases where, as here, the claimant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  As such, discussion of whether there has been compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.
ORDER

Payment to the appellant of the $5,787.00 offset from 20 percent of the Veteran's past due benefits for EAJA fees is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


